CONCURRING OPINION
Bland, Judge:
I concur in the result of the decision in this case for the reason that the crucifixes are not similar articles of religious devotion to rosaries and chaplets. I can not disabuse my mind of the fact that when Congress wrote paragraph 1446, it regarded rosaries and chaplets as articles of religious devotion. At least, I think they have impliedly said so in the paragraph.
The crucifixes under consideration were not similar to rosaries and chaplets either in form or use. Rosaries and chaplets are frequently carried continuously on the person, and are by many carried on the person only to and from wbrship. As is well stated in the opinion of Judge Smith, they are used to keep count of prayers, and do not play the same part in religious devotion as do other objects. But there are other important differences. The crucifixes under consideration could not be worn on the person, and would hardly be carried to worship. In my judgment, they play a very small part in religious devotion, and are more in the nature of mantel ornaments revered and enjoyed chiefly by members of the Catholic Church.